Citation Nr: 1522604	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  02-03 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for left knee injury residuals with chondromalacia patella and surgical scar, currently evaluated as 30 percent disabling. 

2. Entitlement to a compensable rating for left knee osteoarthritis prior to January 29, 2001, and a rating in excess of 10 percent thereafter.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1978 to December 1983. 

This appeal to the Board of Veterans Appeals (Board) originally arose from a May 2001 rating action that denied a rating in excess of 20 percent for left knee injury residuals with chondromalacia patella. 

In December 2003, the Veteran testified at a Board hearing before a Veterans Law Judge, who has since retired from the Board, at the St. Petersburg RO.  A transcript of the hearing is associated with the claims file.  As that Veterans Law Judge is no longer at the Board, the Veteran was offered an opportunity to testify at a second Board hearing, but declined to do so.  38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707, 20.717.

By decisions of April 2004 and March 2006, the Board remanded this case to the RO for further development of the evidence and for due process development. 

By rating action of June 2007, the RO granted a 30 percent rating for left knee injury residuals with chondromalacia patella, and assigned a separate 10 percent rating for left knee osteoarthritis; the matters of ratings in excess of 30 percent and 10 percent remain for appellate consideration. 

By decisions of March and December 2008, the Board remanded this case to the RO for further development of the evidence and for due process development. 

By rating action of April 2010, the RO denied a total disability rating based on individual unemployability due to the Veteran's service-connected left knee disabilities.

In July 2010 the Board issued a decision that denied the Veterans claims of entitlement to increased ratings for his left knee disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a Joint Motion for Remand (JMR) that vacated the July 2010 Board decision that denied entitlement to increased ratings for the Veteran's left knee based on his patella and his arthritis, and remanded those matters to the Board for action in compliance with the instructions in the JMR.  The JMR found that the Board had not considered all relevant evidence within the claims folder regarding his left knee.  

In August 2011 the Board remanded the claims of entitlement for increased ratings for a new VA examination.  The Board finds that the remand directives have been substantially complied with.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran is at the highest rating available for instability of the left knee, and shows no signs of injuries of the meniscus, genu recurvatum or limitation of flexion or extension severe enough to warrant a separate compensable rating.
 
2. The Veteran was shown to have arthritis his left knee, with pain, as of the date his claim was received, March 16, 1999; however, the Veteran has not been shown to have incapacitating episodes which would warrant a higher rating from January 20, 2001 onward for his left knee arthritis.  

3.  The Veteran's left knee surgical scar is superficial in nature, not poorly nourished, stable, not painful and does not limit any function of his knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for left knee instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257 (2014). 

2.  The criteria for a rating of 10 percent were met March 16, 1999, but the criteria a rating in excess of 10 percent for left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003, 5256-5262  (2014).

3.  The criteria for a separate rating for the Veteran's left knee surgical scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2000); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  It is also noted that while the Veteran's claim was appealed to the Court of Appeals for Veterans Claims (Court), no objection was voiced as to the duty to notify.  Thus, adjudication of his claim at this time is warranted.   

The Board finds that all necessary development on the increased rating claims currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remands, has made reasonable and appropriate efforts to assist the Veteran in obtaining all evidence necessary to substantiate his claims.  The Veteran was afforded comprehensive VA examinations in November 1998, April 2001, May 2004, October 2006, October 2009 and June 2012.  A copy of the April 1999 Social Security Administration decision denying the Veteran disability benefits, together with medical records underlying that determination, as well as a transcript of his December 2003 Board hearing testimony have been associated with the claims folder and considered in adjudicating these claims. Significantly, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In November 2007, June 2008, and April 2010, the Veteran stated that he had no other information or evidence to submit in connection with his claims.  The record also presents no basis to further develop the record to create any additional evidence for consideration in connection with the matters on appeal. 

As noted, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2003 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with multiple VA examinations (the reports of which have been associated with the claims file).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the increased rating claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

Entitlement to an Increased Evaluation for a Left Knee Disability

The Veteran was initially granted a 10 percent evaluation for his left knee instability in February 1984 under Diagnostic Code 5257.  In August 1994, the Veteran's disability rating was increased to 20 percent.  In March 1999, the Veteran filed a claim seeking an increased rating for his left knee disability, which is the claim that is currently on appeal.  In June 2007, with an effective date of March 16, 1999, the Veteran was granted a 30 percent evaluation for his left knee instability under Diagnostic Code 5257.  At that time he was also granted a separate 10 percent evaluation for the arthritis in his left knee under Diagnostic Code 5003 with an effective date of January 29, 2001.  The Veteran filed a notice of disagreement to these evaluations, and perfected his appeal.  

As such, the Board must consider first whether the Veteran is entitled to an evaluation in excess of 30 percent for his left knee instability from March 16, 1999 onward.  The Board must also consider whether the Veteran is entitled to a compensable evaluation for his left knee arthritis prior to January 29, 2001, and an evaluation in excess of 10 percent thereafter.  

The Board has considered the applicability of each of the Diagnostic Codes applicable to the knees to determine whether the Veteran is entitled to a greater or separate disability rating at any point during the course of the Veteran's appeal.

As will be discussed in greater detail below, there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum at any time during the course of the Veteran's appeal; and there has been no allegation to the contrary.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a (2014).   Moreover, as the Veteran has not indicated any injury of his meniscus, nor has the medical evidence suggested any meniscus injury, as McMurray tests have been normal throughout his appeal.  As such, Diagnostic Codes 5258 and 5259 also do not apply.

In November 1998, the Veteran was afforded a VA examination for his left knee.  At the examination he reported that he injured his left knee in-service, and he reported having received treatment since discharge for his knee.  Upon physical examination the Veteran wept on several occasions during the examination, and although he did not appear to be in any other acute distress other than weeping, he walked with antalgic limp favoring the left lower extremity.  As observed by the examiner, both knees had a knobby appearance and there was an old healed arthrotomy scar over the medial side of the left knee.  No localized tenderness about the knee was noted, and the Veteran had full range of motion throughout the left knee but had some subpatellar crepitation on flexion and extension.  Upon X-ray imaging, the examiner diagnosed him with very minimal degenerative changes of the left knee.  

In April 1999, the Veteran submitted a statement from Doctor Badri Mehrerra, indicating that he had significant pain and swelling in his left knee.  The doctor noted that the Veteran had to use a cane as an assistive device, and that he was only able to flex up to 25 degrees.  The Veteran was diagnosed with osteoarthritis of the left knee.  

In April 2001, the Veteran was afforded another VA examination.  At that examination the Veteran asserted that he experienced throbbing left knee pain which was relieved by medication and bedrest, as well as swelling after prolonged walking.  There was no history of locking or instability.  On examination, the Veteran walked with a slight limp favoring his left lower extremity.  He wore an elastic knee cage with stays and a patella relief.  The left knee had a normal contour and a knobby appearance, with no evidence of joint effusion.  There was no localized tenderness above the knee joint spaces, and no patellar compression.  The patellar apprehension sign was negative.  There was full left knee range of motion, with mild crepitation on movement.  The collateral and cruciate ligaments, as well as left lower extremity reflexes, circulation and sensation were intact.  The diagnosis was status post left knee chondroplasty. 

On mid-August 2001 VA outpatient examination, the Veteran stated that he experienced left knee pain and swelling, inability to walk for prolonged distances, and difficulty squatting and carrying heavy weight.  Current examination showed moderate swelling around the patella and no effusion.  Knee range of motion was from 0 to 100 degrees, with further flexion painful, and stability was normal.  X-rays confirmed the diagnosis of old left knee chondromalacia patella, with current development of degenerative arthritis of the patellofemoral joint.  The impression was left knee patellofemoral degenerative arthritis.  Subsequent evaluation in late August showed left knee degenerative joint disease (DJD) that was more pronounced in the patellofemoral joint.  The assessment was left knee DJD with severe chondromalacia patella with DJD changes. 

In a June 2002 VA outpatient examination, the Veteran reported experiencing severe knee pain.  Left knee X-rays demonstrated no abnormalities when compared with previous January 2001 studies.  The assessment was patellar chondromalacia with failed conservative measures.  Examination in January 2003 showed active range of left knee motion from 0 to 105 degrees, and he complained of severe pain in February, and pain and swelling in March.  Examination in March showed neutral left knee alignment, mild increased warmth, tenderness, and moderate effusion and/or swelling about the suprapatellar pouch.  The Veteran had an antalgic gait, and he guarded his knee, but the knee was neurovascularly intact.  The knee was aspirated, with a small amount of clear blood-tinged synovial fluid that did not appear to be inflamed.  The impression was left knee DJD, rule-out infection.  Subsequent examination the same day showed left knee range of motion from 10 to 90 degrees, with warmth, a positive grind, joint line tenderness, and no erythema.  X-rays revealed moderate DJD, primarily patellofemoral.  The assessment was moderate DJD with severe pain, previous meniscectomy, and no evidence of infection on laboratory tests or clinical examination.  On examination in June, the left knee joint line was tender to palpation, with crepitus and no swelling, and the knee was neurovascularly intact.  X-rays revealed slight narrowing of the knee joint compatible with degenerative changes.  The assessment was left knee DJD. 

On October 2003 VA outpatient examination, the Veteran further noted his left knee arthritic pain.  Current examination showed neutral left knee alignment, a small effusion, patellofemoral crepitus, and an antalgic gait, and the knee was neurovascularly intact.  Range of motion was from 0 to 135 degrees.  X-rays confirmed the diagnosis of old left knee chondromalacia patella, with current development of degenerative arthritis of the patellofemoral joint.  The impressions were left knee chondromalacia patella and arthritis.  When seen again in March 2004, the Veteran complained of left knee pain.  On examination, he limped, favoring the left leg.  The assessment was left knee DJD. 

In December 2003 the Veteran testified at a Board hearing.  At that hearing, he reported experiencing continued pain in his left knee and stated that he always had to use either a cane or crutches.  He noted that he heard grinding in his knees.  The Veteran reported that the last time he worked was in 2002, because he was "laid off."  The Veteran reported symptoms of weakness, swelling and locking of the knee, and noted that he had been previously advised by a doctor that he needed a knee replacement.  

On May 2004 VA examination, the Veteran reported left knee pain and swelling and inability to remain on his feet for more than a half-hour.  On current examination, the Veteran limped on his left leg while wearing a DonJoy brace and while using a cane.  Active left knee range of motion was from -10 to 80 degrees.  There was +2 swelling, with tenderness on palpation diffusely over the knee, and evidence of effusion in the suprapatellar area.  Left knee stability was good, and there was no evidence of recurrent subluxation or lateral instability.  The diagnosis was chondromalacia with degenerative arthritis of the tibial femoral joint.  The examiner commented that the Veteran was functionally impaired by having to wear a brace, limited range of motion because of his limp, and inability to stand for more than a half-hour without a rest. 

On June 2004 VA outpatient examination, the Veteran noted that he experienced left knee arthritic pain.  Current examination showed neutral left knee alignment, a small effusion, patellofemoral crepitus, and an antalgic gait, and the knee was neurovascularly intact.  Range of motion was from 0 to 135 degrees.  The impression was advanced left knee patellofemoral DJD.  When seen again in January 2005, the left knee was tender to palpation, with a mildly diffuse joint line.  The knee was ligamentously stable, and there was no effusion. 

On early May 2005 VA outpatient examination, the Veteran reported left knee pain, and walked with a cane, but the examiner noted that he seemed to get around okay.  Current examination showed no effusion and minimal warmth.  The knee was tender to palpation, with a mildly diffuse joint line, and was ligamentously stable.  There was no evidence of malalignment or excessive tilt.  X-rays revealed minimal left knee degenerative arthritis, with no significant change from previous X-rays of March 2003.  The assessment was patellofemoral DJD, minimal on X-ray but associated with significant pain.  The physician opined that a total knee arthroplasty was not indicated, and the Veteran was encouraged to remain as active as possible.  When seen again in late May for an injection, the veteran's left knee joint line was tender to palpation.  There was crepitus, but no swelling, and the knee was neurovascularly intact.  The assessment was left knee DJD.  In June, the Veteran reported improvement to the knee with injections. 

On January 2006 VA physical therapy evaluation, the Veteran reported that he was experiencing severe, sharp left knee pain that was aggravated by stair climbing and prolonged walking and standing, and was relieved by rest, sitting, and a knee brace. On examination, the Veteran walked with an antalgic gait on the left lower extremity. There was tenderness over the medial left knee joint line, retropatellar crepitus, and -30 degrees left knee extension.  Apprehension, McMurray's, and anterior drawer tests were negative.  There was positive valgus stress on the left knee.  Sensation was intact in the left lower extremity.  When seen again in February, the Veteran was able to perform entire left lower extremity ergometer revolutions for 8 minutes.  The assessment was knee stiffness and pain. 

The Veteran submitted a February 2006 statement by Doctor Kimberlee Brown, which was provided in support of the Veteran receiving social security disability assistance.  Dr. Brown stated that the Veteran had osteoarthrosis and degenerative joint disease of his left knee.  She noted that he had to use a cane when he walks as a result of this disability.  

On October 2006 VA examination, the Veteran noted his chronic left knee pain with flare-ups approximately twice per week, weakness, stiffness, swelling, fatigability, lack of endurance, and inability to stand and sit for prolonged periods. He received fair relief with medications.  The Veteran gave a history of recurrent episodes of what the examiner classified as mild lateral subluxation of the patella on almost a weekly basis, and he was able to relocate the patella himself.  On examination, the Veteran walked with a slow, antalgic, and ataxic-appearing gait.  There was mild left knee effusion, a positive apprehension sign, pain with patellar compression testing, and evidence of sub-patellar crepitus.  There was no pain along the tibia/fibula joint laterally, and no frank parapatellar pain.  There was mild pain mid-tendon and at the insertion of the inferior patella.  There was negative laxity medially and laterally, with no demonstrable instability of the medial and lateral collateral ligaments.  The A-P drawer sign and McMurray's test were negative.  There was grossly obvious muscle mass loss in the left thigh and calf compared to the right.  Left knee range of motion was from 0 to 80 degrees, with pain when stopped.  Repeat testing showed extension limited to 20 degrees.  The physician felt that there had been a deterioration of the Veteran's left knee function since the last May 2004 VA examination, and the diagnosis was tri-compartmental arthritis, especially patellofemoral joint arthritis that was progressive and at least moderately severe.  The Veteran's knee was felt to be markedly weakened and productive of severe impairment. 

At a June 2007 VA physical therapy evaluation, the Veteran denied mobility problems, stating that he had been walking down stairs and outside; this was confirmed by the nursing staff.  When questioned about his cane, the Veteran reported that he only used a cane at the VA or when walking long distances. 

On September 2009 VA physical therapy examination, the Veteran ambulated without assistive device.  He reported left knee pain, but range of motion was within normal limits.  Left knee strength was 3-/5 in extension, reflecting ability to move thorough a full range against gravity, and 4-/5 in flexion, reflecting ability to hold contraction against moderate pressure.  Sensation was intact.  Static balance was good, and dynamic fair. 

On October 2009 VA examination, the Veteran noted progressive left knee pain with stiffness, weakness, occasional giving-out, and flare-ups approximately twice per week; he denied heat, redness, subluxation, or dislocation.  On examination, gait was mildly antalgic with a forearm crutch.  There was tenderness to palpation at the patellofemoral joint and the medial joint line.  There was no overt effusion.  The Lachman test was negative, and the McMurray test equivocal, as the Veteran exhibited heavy guarding.  The ligaments were all intact.  The patellar grind test was positive, with crepitus with motion.  On left knee range of motion testing, forward flexion was to 110 degrees, with pain from 70 to 110 degrees, and extension was to 0 degrees and painless.  X-rays revealed slight narrowing of the left knee joint compatible with degenerative changes involving the medial and patellofemoral compartments.  The diagnosis was left knee chondromalacia patella and osteoarthritis. 

In a December 2009 addendum to the above examination report, the VA physician opined that it was not at least as likely as not that the Veteran's left knee disability was the sole cause of his inability to work, noting that he was significantly deconditioned from inactivity.  He required the assistance of crutches or a rolling walker to ambulate due to a combination of deconditioning and knee pain.  The doctor further opined that deconditioning was as much a factor as knee pain in the Veteran's inability to work.

The Board notes that in the December 2010 JMR, the Court remanded the Veteran's claims for left knee disabilities back to the Board.  The Court found that the Board had failed to consider all evidence that the Veteran had submitted in his denial of the Veteran's increased ratings.  Specifically, the Board found that the record did not contain a February 2006 statement prepared by a VA physician directed to the Social Security Administration, regarding the Veteran's left knee disabilities.  This document was not considered because it was not contained in the Veteran's claims file at the time of the Board's July 2010 decision.  In May 2011 the Veteran's representative submitted a statement asserting that the Veteran's disability had increased in severity, and noting that he needed a new VA examination.  The Board remanded the Veteran's claims for a new VA examination, and to cure certain procedural defects, in August 2011. 

In June 2012 the Veteran was afforded another VA examination.  At that examination, the examiner noted that he reviewed the entire claims folder.  The Veteran denied flare ups of his left knee disability.  He reported that he underwent a procedure for his left knee in 1980, and that now his patella has slipped out of place, swelled and causes sharp constant pain during bad weather.  The examiner noted that the Veteran was able to walk without a cane upon request, and that his gait was normal and at times, he limped upon observation.  Upon inquiry, the Veteran stated that he felt better with a cane but was able to walk without it.  The examiner noted that the Veteran walked very slowly initially, prior to the examination, but upon leaving the clinic he was walking at rapid speed without using the cane.  
Upon physical examination, the Veteran's range of motion measurements were as follows: his flexion ended at 90 degrees with pain beginning and ending at 90 degrees, and his extension ended at 0 degrees, with pain beginning and ending at 0 degrees.  The examiner did not note any signs of functional loss or impairment of his knees or lower legs alone.  Testing did not reveal any instability of the left knee.  There were no signs of effusion, but there was a swelling superior to the left patella without fluctuation or erythema.  The examiner noted that the Veteran had a scar on his left knee, but that it was not painful or unstable, or greater than 6 square inches.  The Veteran noted that he used the assistive devices or a brace and a cane both occasionally and regularly.  The examiner reported that the Veteran's left knee condition did not impact his ability to work.  The examiner reported that there were many times that the Veteran was not truthful to medical providers, and noted that his pain was subjective and imaging study, showing minimal arthritic changes of the left knee, is objective.  The examiner proceeded to review and cite to the Veteran's medical history, including his December 2009 examination at which the examiner noted that the Veteran's range of motion measurements were significantly worse than they had been a month prior, and that he was not inclined to believe that the Veteran was really "worse off."  The June 2012 examiner noted that he agreed with the December 2009 examiner's opinion that the Veteran was inconsistent with his performances in ambulation, and that he seemed to show exaggerated response to pain.  

Turning to an evaluation of the record, the Veteran is currently in receipt of a 30 percent rating for his left knee's instability and a 10 percent rating for his left knee arthritis and pain.  For the reasons discussed below, the Board finds that a schedular compensable rating for the Veteran's left knee arthritis prior to January 29, 2001 is warranted under Diagnostic Code 5003, but ratings in excess of 10 percent for his left knee arthritis under Diagnostic Code 5003 and in excess of 30 percent for his left knee instability under Diagnostic Code 5257 must be denied.  

First, the Board will address whether the Veteran is entitled to a higher evaluation under Diagnostic Code 5257.  The VA General Counsel has held that a separate rating may be assigned for instability of a knee under DC 5257 if (1) a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable rating under DC 5260 and/or 5261, or (2) he is in receipt of a 10 percent rating on the basis of X-ray evidence of arthritis and evidence of painful motion. VAOPGCPREC 23-97; VAOPGCPREC 9-98; 38 C.F.R. § 3.59.  In this case, as the Veteran is already in receipt of the maximum schedular rating for instability of the left knee, an increased evaluation is not warranted under Diagnostic Code 5257.  

Now turning to the Veteran's rating for his left knee arthritis, under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a 10 percent rating is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent ratings are combined, not added, under Diagnostic Code 5003, and may not be combined with ratings based on limitation of motion.  In the absence of limitation of motion, a 10 percent rating will be assigned where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating will be assigned where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

There exists evidence that the criteria for a compensable rating has been met for arthritis of the left knee prior to January 29, 2001.  This criteria warrants a compensable evaluation in the event that X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Pertinently, the Veteran's X-rays from November 1998 have shown evidence of degenerative changes in his left knee, which are signs of arthritis.  However, there is no evidence of painful motion at that time.  Evidence of painful motion in the Veteran's left knee is first noted shortly after his claim was received in in March 1999.  As such, the 10 percent rating should be made effective as of the date his claim was received.
 
Therefore, a 10 percent rating, but no higher, for left knee arthritis is granted, effective March 16, 1999.

However, there is no evidence that the criteria for a rating in excess of 10 percent has been met for the appeal period.  Diagnostic Code 5003 warrants a 20 percent evaluation in the event that X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations are shown.  The Board notes that the Veteran has never indicated that he experiences incapacitating exacerbations. 

The Board will now address whether the Veteran is entitled to a greater rating based on the Diagnostic Codes applicable to limitation of motion of the left knee.  Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id. 

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).  Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Limitation of extension to 5 degrees warrants a 0 percent rating. Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

With respect to an increased evaluation under Diagnostic Codes 5260 and 5261, the Board finds that the Veteran's flexion and extension measurements have, majority of the times tested, been well beyond what would be required for a compensable rating under either Diagnostic Code.  While several measurements have suggested the presence of compensable limitation of motion, range of motion testing both closely before and following these outlier results have shown significant range of motion that would not warrant a compensable rating.  As such, the Board does not believe that several lone results are indicative of a separate rating in excess of 10 percent being warranted for the Veteran's left knee arthritis.

Although limitation of left leg extension to 30 degrees was shown on one occasion in January 2006, this single clinical finding does not reflect chronic impairment of left knee extension to that extent, inasmuch as the evidence prior and subsequent to that date consistently shows full extension in the left knee.  In this regard, the Board notes that left knee extension ranged between 0 and -20 degrees on October 2006 VA examination.  Moreover, the Veteran's significant movement limitations recorded on the latter examination are inconsistent with the findings on subsequent June 2007 physical therapy evaluation, wherein the Veteran denied mobility problems, he was observed walking down stairs and outside by the nursing staff, and he reported that he only used a cane at the VA or when walking long distances.  It was also noted that the Veteran was felt to be exaggerating his knee impairment at times, calling into question several of the outlier measurements. 

The Veteran has been shown to have reduced flexion.  For example, at his April 1999 consultation with Dr. Mehrerra, his flexion was found to be limited to 25 degrees.  Yet, at a VA examination in November 1998 the Veteran demonstrated full range of motion in his left knee without any pain or tenderness.  Moreover, at the first VA examination after Dr. Mehrerra's evaluation, the Veteran again demonstrated full range of motion of in his left knee.  Furthermore, at an outpatient examination in April 2001 the Veteran's flexion measured to 100 degrees, and in January 2003 it measured to 105 degrees.  Flexion was at 40 degrees in October 2006, but then again was within normal limits in September 2009, and from 0 to 110 degrees on October 2009 VA examination, at which time the physician opined that the Veteran's left knee disability was not severe.  Moreover, flexion to 40 degrees would only support a 10 percent rating, which the Veteran has already been assigned.  Furthermore, in June 2012 the Veteran's flexion ended at 90 degrees and his extension ended at 0 degrees, both within normal limits.  On the whole, the Board finds that, despite the existence of outliers such as the April 1999 and January 2006 measurements, the Veteran's range of motion measurements are mainly found to be within normal limits.  That is, the Board does not believe that the Veteran's knee was so impaired for any distinct period as to warrant an increased rating.

It is particularly important to note that the outlying measurements were bookended by range of motion tests that showed significant to full range of motion.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, however, functional loss due to pain has already been taken into consideration in the assignment of the 30 percent rating for left knee instability and the 10 percent rating assigned for the Veteran's arthritis.  38 C.F.R. § 4.40 specifically provides that, with respect to the musculoskeletal system, functional loss may be due to pain.  38 C.F.R. § 4.59 provides that, with any form of arthritis, painful motion is an important factor of disability, and that the intent of the rating criteria is to recognize painful motion with joint or periarticular pathology as productive of disability.  Although on May 2004 VA examination there was evidence of left knee weakness and fatigue with repetitive motion with a 5-pound weight, knee flexion and extension were nonetheless to 60 and -10 degrees, respectively, and the Veteran was able to perform several repetitions before he had to quit because of fatigue.  While on October 2006 VA examination left knee flexion after exercise was to 50 degrees and extension was to -30 degrees due to weakness, fatigue, lack of endurance, and incoordination, the physician opined that pain was the Veteran's major symptom following exercise.  There was no additional limitation of left knee motion due to painful motion, fatigue, weakness, or incoordination after repetitive testing on October 2009 VA examination, and range of motion values were unchanged from baseline testing.  Also, the Veteran's June 2012 VA examination indicated the same results, with no additional limitation in range of motion of the left knee following repetitive use testing.  Hence, the record presents no basis for assignment of any higher rating based on the DeLuca factors alone.

The Board also notes that the VA examiner in June 2012 was asked to address the findings at the 2006 VA examination which appeared to show significantly more limited motion.  The examiner noted that the Veteran was inconsistent with his performances in ambulation, and showed exaggerated responses to the pain, guarding and resisting passive portion of the examination.  The examiner added that it was apparent that the Veteran had not had any surgery between 2006 and 2012, even though it was stated in 2006 that his left knee was about as severe as it could get before a total knee replacement surgery.  Yet, the examiner noted that the Veteran's range of motion in his left knee had improved significantly since the findings on that examination.  The examiner added that the Veteran had many documented occasions when he was manipulative and not truthful to providers.  The examiner observed that while the Veteran reported severe symptomatology, the objective evidence, such as imaging, showed only minimal arthritic changes.  These comments bolster the Board's conclusion that a compensable rating, beyond 10 percent, is not warranted for the Veteran's left knee based on arthritis and range of motion.  It is clear from a review of the record that the range of motion results in 2006 were aberrational, as the Veteran has consistently shown significantly better range of motion results both before and after.  Therefore, the Board finds that the Veteran's range of motion measurements do not, as a whole, indicate entitlement to a separate compensable rating for limitation of motion in his left knee under Diagnostic Codes 5260 and 5261.  

The Board notes that the Veteran's June 2012 VA examination indicates that he has a scar as a result of his left knee surgery.  Therefore, the Board has considered whether the Veteran's left knee surgical scar warrants a separate, higher rating.  VA received the Veteran's claim for an increased rating for his left knee in July 2000.  Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities.  However, the new criteria only apply to claims filed on or after October 23, 2008, or if a request is made for review under these clarified criteria who was previously rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Here, the Veteran's claim was received before October 23, 2008 and neither he, nor his representative, has requested review under the revised criteria, the Board will only consider the criteria for rating scars in effect before October 23, 2008.

The June 2012 VA examiner found that the Veteran had a surgical scar located at the left knee.  The scar was linear, and not painful upon examination.  It was a superficial scar with no underlying tissue damage.  Inflammation was absent, edema was absent, and the scar was not disfiguring.  

To warrant a compensable rating under the applicable criteria for scars, a superficial scar that is on a location other than the head, face, or neck, must be rated according to its limitation of the function or body part it affects (Diagnostic Code 7805).  Any disabling effects not considered in a rating provided under Diagnostic Codes 7800-05 may be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2000).  Based on the June 2012 VA examination, the surgical scar does not warrant a separate rating under Diagnostic Codes 7800-05.  The Veteran's knee scars were superficial, not disfiguring, not poorly nourished or with repeated ulceration, non-tender and non-painful and were not noted to have affected the function of any body part.  

The Board has also considered whether further staged ratings are appropriate in this case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board finds that the Veteran is already in receipt of 10 and 30 percent ratings during this appeal, and no increase, other than the compensable rating already granted, under any of the relevant Diagnostic Codes 5257 or 5003 has been demonstrated.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating greater than 10 percent and greater than 20 percent for the Veteran's left knee disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5003, 5257, 5260 and 5261 specifically provide for disability ratings for the Veteran's disability based on symptoms which include pain, limitation of motion and other problems associated with his knee.  See 38 C.F.R. § 4.71a.  The 10 and 30 percent ratings under Diagnostic Codes 5003 and 5257, respectively, were granted based on recognition of the Veteran's symptomatic disability characterized by pain and limitation of motion, locking and popping.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's left knee related symptoms within the parameters of the schedular rating that is assigned. 

At previous VA examinations and in private doctors' April 1999 and February 2006 statements, it has been noted that the Veteran has used a cane and a brace to assist him in ambulation, specifically to walk as a result of his left knee disabilities.  The Board first notes that the Veteran's cane has not been observed to be necessary for him ambulation, but instead, used as an assistive device.  Moreover, the use of this assistive device does not render the Veteran's service connected disabilities unique or unusual, and they do not mean that the schedular rating criteria do not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration. 

First, the use of an assistive device would be expected if a person was experiencing significant pain in a joint of the lower extremity.  That is, it is not a unique or unusual result of lower extremity disabilities.  It may signal that a disability is more severe when a person requires the use of a cane, but the use of the cane is required because the symptoms of the disability have increased.  

This conclusion brings us to the second point that the use of an assistive device or cane is not a "symptom" of the Veteran's disability; rather, it is the result of knee symptoms such as pain, tenderness and limitation of motion.  In other words, the Veteran uses a cane because of pain in his left knee, but pain is a symptom that is specifically contemplated by the schedular rating criteria.  The same is true with limitations as to walking, sitting, or standing.  In October 2006 the Veteran noted that he had difficulty walking because of an increase in pain, which caused an abnormal gait.  Here, there are higher schedular ratings that take into account increased pain.  In fact, the Veteran is already in receipt of the highest rating for instability of the knee under Diagnostic Code 5257, which would also suggest the need for the use of assistive devices such as a cane or brace, and the absence of the need for such devices would likely suggest that severe instability was not present; as such, the schedular rating criteria under which he has been evaluated and rated reasonably describe his symptomatology.  

Moreover, even if the schedular rating criteria were found to inadequately address the Veteran's service connected disabilities, the analysis directed by Thun would only shift to consideration of whether the Veteran's exceptional disability picture exhibited other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the evidence simply does not exhibit any of the governing norms.  First, the Veteran's left knee disabilities have not required hospitalization.  There is no allegation to the contrary.

With regard to employment, it is clear that the Veteran's left knee disabilities cause impairment.  The Board is not suggesting that the Veteran's disabilities do not cause impairment.  Quite the contrary.  However, the schedular rating that is assigned in this case is assigned to compensate in large part for any impairment with employment.  The impairment from the noted disabilities is what would be expected to merit the 30 and10 percent ratings that he is currently assigned for left knee problems.  As such, referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Board notes that the June 2012 examiner did not note that the Veteran suffered any specific functional impairment that would preclude him from working due to his left knee disabilities alone.  The Board notes that the Veteran was denied entitlement to TDIU in April 2010, and filed a notice of disagreement to this decision.  However, he failed to perfect his appeal.  The Board further notes that the evidence of record suggests that the difficulty in finding employment that the Veteran has asserted is due to his disabilities is due to "lack of work," which had resulted in his being laid off.  See August 2009 statement from Veteran's Previous Employer.  Since April 2010, the Veteran has not suggested that his left knee disability prevents him from working.  Thus, the Board finds that Rice is inapplicable. 


ORDER

A rating in excess of 30 percent for left knee injury residuals with chondromalacia patella is denied. 

A rating of 10 percent, but no higher, is granted for left knee osteoarthritis effective March 16,1999, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 10 percent for left knee osteoarthritis from January 29, 2001 onward is denied.

A compensable rating for a left knee scar is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


